Exhibit 99.2 Kinross Gold Corporation 25 York Street 17th Floor Toronto, ON, CanadaM5J 2V5 NEWS RELEASE Kinross declares dividend Toronto, Ontario, August 8, 2012 – Kinross Gold Corporation (TSX: K; NYSE: KGC) announced today that the Board of Directors has declared a dividend of US$0.08 per common share, payable on September 28, 2012 to shareholders of record at the close of business on September 21, 2012. This dividend qualifies as an “eligible dividend” for Canadian income tax purposes. About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines and projects in Brazil, Canada, Chile, Ecuador, Ghana, Mauritania, Russia and the United States, employing approximately 8,000 people worldwide. Kinross maintains listings on the Toronto Stock Exchange (symbol:K) and the New York Stock Exchange (symbol:KGC). Media Contact Steve Mitchell Vice-President, Corporate Communications phone: 416-365-2726 steve.mitchell@kinross.com Investor Relations Contact Erwyn Naidoo Vice-President, Investor Relations phone: 416-365-2744 erwyn.naidoo@kinross.com www.kinross.com
